Citation Nr: 0620804	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently rated 10 percent disabling.

2.  Entitlement to service connection for decreased visual 
acuity and disfigurement of the right eye, claimed as 
secondary to service-connected Grave's disease.

3.  Entitlement to an increased rating for service-connected 
right shoulder disability, status post acromioclavicular 
separation, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2002, a statement of the 
case was issued in November 2003, and a substantive appeal 
was received in December 2003.  The veteran testified at a 
videoconference before the Board in March 2006.

Subsequent to the March 2006 Board hearing, the veteran 
submitted additional medical records in May 2006 in support 
of his claims, and also waived his right to remand the case 
to the RO for its review of the new evidence and asked that 
the Board proceed with adjudicating his claims.  Accordingly, 
there is no due process violation in proceeding with this 
appeal.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of entitlement to service connection for decreased 
visual acuity and disfigurement of the right eye and for an 
increased rating for right shoulder disability, status post 
acromioclavicular separation, are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any further action is required on 
his part.



FINDING OF FACT

The veteran's hemorrhoid disability is productive of 
intermittent bleeding and anal fissures.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, with regard to his 
service connection claim, VA satisfied its duties to the 
veteran in a VCAA letter issued in September 2001.  The 
letter predated the April 2002 rating decision.  See id.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his service connection 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the service 
connection claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The VCAA letter has clearly advised 
the veteran of the evidence necessary to substantiate his 
claim of service connection. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
substantiate his increased rating claim for hemorrhoids nor 
evidence necessary to establish a disability rating or 
effective date as it pertains to the service connection 
issue.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision with regard 
to these two issues.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in September 2001 in which it advised him 
of the evidence necessary to support his service connection 
claim.  With regard to the claim for an increased rating for 
hemorrhoids, as will be discussed in more detail below, the 
Board has determined that an increase is warranted.  
Therefore, any notice deficiency constitutes harmless error 
(see Bernard, supra), and if the veteran so chooses, he will 
have an opportunity to initiate the appellate process again 
should he disagree with the effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that with regard to the increased rating 
for hemorrhoids issue, VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service Naval 
Hospital medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports which are adequate for 
rating purposes.  

Hemorrhoids

The present appeal involves the veteran's claim that the 
severity of his service-connected hemorrhoids warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hemorrhoids are rated as 10 
percent disabling pursuant to Diagnostic Code 7336.  Under 38 
C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating 
is warranted for hemorrhoids (external or internal) where 
there is evidence of mild to moderate symptomatology.  A 10 
percent rating is warranted where there is evidence of large 
or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

The veteran underwent a VA examination in October 2001.  He 
reported a history of hemorrhoids and anal fissure.  He 
reported flare-ups of hemorrhoids and rectal and anal pain 
twice a month, lasting one week.  He reported using 
suppositories and Anusol, with benefit.  He reported that the 
hemorrhoids itch and protrude when he has flare-ups.  He 
reported blood on the toilet paper during flare-ups.  He 
denied problems with sphincter control or fecal leakage.  He 
reported bleeding but no thrombosis.  On rectal examination, 
there were no protruding hemorrhoids.  There was marked 
tenderness in the right lateral rectal anal wall and moderate 
tenderness anteriorly.  Stool was negative for occult blood.  
The examiner diagnosed hemorrhoids, intermittently 
symptomatic and anal fissure.

A December 2001 treatment record from a Naval Hospital 
reflects a complaint of hemorrhoids which hurts and bleeds at 
times.  On examination, an anal fissure was noted.  A January 
2002 treatment record reflects complaints of recurring anal 
pain and bleeding.  On examination, there were no external 
hemorrhoids.  The examiner diagnosed probable superficial 
tears.  In February 2002, the veteran underwent a flexible 
sigmoidoscopy, and the impression was rectal pain/bleeding.  
A December 2003 treatment record reflects an assessment of 
hemorrhoids.

The veteran underwent another VA examination in October 2005.  
The veteran complained of anal pain and bleeding per rectum 
with defecation.  The examiner noted that he underwent a 
colonoscopy at the VA Medical Center Gastroenterology Clinic, 
and the colon was normal, but he had internal hemorrhoid and 
a fissure in ano.  He was prescribed ProctoFoam cream.  No 
surgery was performed.  The veteran reported that he has 
flare-ups of his hemorrhoids and fissure, especially when he 
has a hard stool, averaging once a month and lasting for 
about 7 to 10 days.  Sometimes he takes Preparation H over-
the-counter with limited improvement.  On rectal examination, 
he had normal symmetrical tone but he had tenderness and also 
a 2 centimeter anal tear on the anterior aspect of the anal 
orifice and he was tender with no infection.  Also, he had 
mild internal hemorrhoid, no thrombosis.  The examiner 
diagnosed moderate internal hemorrhoids, symptomatic, and 
anal fissure with severe anal pain.

A January 2006 treatment record from the Naval Hospital 
reflects that a rectal examination revealed a midline anal 
fissure and no hemorrhoids.  The examiner diagnosed anal 
fissure and recommended a high fiber diet.

In March 2006, the veteran testified that he experienced 
constant bleeding from anal fissures.  He reported constant 
itching and sitting is uncomfortable at times.  

Upon review of the objective medical evidence of record and 
the subjective complaints of the veteran, the Board finds 
that the veteran's hemorrhoid disability is productive of a 
20 percent disability rating.  As noted hereinabove, the 
preponderance of the VA examinations and treatment records 
reflect that the veteran's disability is manifested by 
intermittent hemorrhoids and anal fissure.  The veteran has 
complained of pain and bleeding during flare-ups, and a 
February 2002 flexible sigmoidoscopy detected rectal 
pain/bleeding.  At this most recent VA examination, an anal 
tear was detected, as was a mild internal hemorrhoid.  The 
evidence certainly does not compel a finding that the veteran 
experiences persistent bleeding and secondary anemia, but 
based on the objective findings of anal fissures and 
intermittent bleeding, the subjective reports of the veteran, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the resulting disability picture more 
nearly approximates that for a 20 percent rating.  Thus, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 20 percent rating is warranted during the 
period contemplated by this appeal.  Such award constitutes 
the highest rating assignable under the current rating 
criteria for hemorrhoids, thus constituting a full award of 
the benefit sought on appeal.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336; see Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's hemorrhoid 
disability has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  The evidence of record does not 
reflect any post-service hospitalizations related to his 
hemorrhoid disability.  Accordingly, the Board finds that the 
impairment resulting from the veteran's hemorrhoid disability 
is appropriately compensated by the 20 percent disability 
rating.


ORDER

Entitlement to a 20 percent disability rating for hemorrhoids 
is warranted.  To this extent, the appeal is granted, subject 
to VA laws and regulations applicable to payment of VA 
monetary benefits.  


REMAND

  I.  Right eye decreased visual acuity and disfigurement

Service connection is in effect for Grave's disease and 
obitopathy with proptosis, right eye, rated 10 percent 
disabling, effective March 1999.  The veteran is essentially 
claiming that he has right eye disfigurement and right eye 
vision loss as a result of his service-connected Grave's 
disease.  

A Report of Medical History completed by the veteran in May 
1978 for induction purposes reflects that he had an operation 
of the right eyelid in early childhood to raise the eyelid 
because of a "weak" muscle.  The May 1978 examination 
completed for induction purposes reflects a history of 
amblyopia and eye surgery.  The veteran underwent three eye 
surgeries in service.  

Shortly after separation from service, the veteran claimed 
entitlement to service connection for disabilities related to 
his right eye surgeries, vision loss right eye, and glaucoma 
suspect.  

In a February 2000 rating decision, the RO denied entitlement 
to service connection for the following disabilities:  
congenital ptosis right eye, status post several right upper 
lid surgeries; presumed amblyopia right eye as a result of 
congenital ptosis; glaucoma; and, asymmetric intraocular 
pressures.  As noted, service connection was granted for 
Grave's disease and orbiopathy with proptosis, right eye.  
The veteran did not file a notice of disagreement as to the 
denials of service connection, nor was a notice of 
disagreement filed with regard to the disability rating 
assigned to service-connected Grave's disease.  As noted, the 
veteran now claims right eye disfigurement and right eye 
decreased visual acuity as a result of his service-connected 
Grave's disease.  

In reviewing the February 2000 rating decision, it is not 
clear whether the residuals of the inservice surgeries were 
considered.  In this regard, the Board notes that the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before service, including postoperative scars and 
poorly functioning parts, will not be considered service 
connected unless the disease or injury was otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  The Board 
believes that whether the claimed disfigurement and other 
claimed eye disability is related to the inservice surgeries 
and, if so, whether such disability falls within the realm of 
"usual effects" of such surgery are medical questions which 
must be addressed by medical personnel.  Further development 
in this regard is necessary before the Board may undertake 
informed appellate review of this issue. 



II.  Right Shoulder Disability

The Board notes that the claims file include an 'Informal 
Conference Report' prepared by a Decision Review Officer 
(DRO) subsequent to the April 14, 2004 informal hearing.  The 
DRO specifically stated the following:  "I informed the 
veteran that I was going to increase the evaluation for the 
right shoulder to 20% because I viewed the evidence to show 
that arm motion was functionally limited to the shoulder 
level."  Subsequent to the informal conference, there is no 
indication that the DRO ever issued a rating decision or 
supplemental statement of the case pertaining to the right 
shoulder disability.  A supplemental statement of the case 
was issued in November 2005, however, it does not appear that 
it was prepared by the April 2004 DRO and the only evidence 
discussed was with regards to the October 2005 VA 
examination.  Clarification is necessary with regard to the 
exact issue before the Board in terms of the assigned rating. 

Additionally, as discussed earlier, under the VCAA, VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claim for an 
increased disability rating for his service-connected right 
shoulder disability.  Along with initial VCAA notice 
pertaining to his increased rating claim, VA is also 
instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess, 19 Vet App. at 
486.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the shoulder 
disability issue, the RO should issue an 
appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
his claim for an increased rating for 
service-connected right shoulder 
disability, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should review the April 2004 
Informal Conference Report, and take 
appropriate action to clarify for the 
claims file the evaluation assigned for 
the right shoulder disability.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether any current residuals 
of the inservice eye surgeries are not 
medically considered the "usual 
effects" of such surgeries.  The claims 
file must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should clearly report whether there are 
any residuals of the inservice eye 
surgeries (such as disfigurement, 
inability to close the eyelid, loss of 
visual acuity, etc.) which are not 
medically considered the "usual 
effects" of such surgeries.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating is 
warranted for service-connected right 
shoulder disability and whether service 
connection is warranted for decreased 
visual acuity and/or disfigurement of the 
right eye.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


